DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/870,764 has claims 21-40 pending.  
Claims 1-20 have been cancelled.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statements dated February 4, 2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Double Patenting     
   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 21, 23, 28, 31, 35-38, and 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5-6, 9, 14-16, and 20 of U.S. Patent No. US 10,649,796 (Authored by Phillips filed on July 15, 2014), with dependent claims Instant Application 16/870764 being subject to obviousness rejection in view of further prior art of record (all details will be provided after review of mappings in the table below. 
For the Applicant’s Instant Application # 16/870,764, the limitations of Applicant’s claims will be examined against the disclosures of Patent No. US 10,649,796.
Listed on next page is a table with claim-by-claim comparison of the similar claims between Application # 16/870,764 and Patent No. US 10,649,796. The relevant matter in the patent has been bold-faced.
Please see mapping as indicated on next page in bold-faced language of issued patent.
Patent App. # 16/870,764
Patent No. US 10,649,796
21. (Currently amended) A system, comprising: 
a plurality of computing devices, respectively comprising at least one processor and a memory, configured to implement a virtual computing service, 
[Claim 1 of US 10,649,796]
the virtual computing service configured to: 




accumulate a credit balance for a compute instance hosted by the virtual computing service over time, wherein the compute instance accrues credits in the credit balance when a number of credits provided at a fixed rate exceeds a number of credits consumed by the compute instance, wherein accumulated credits are used by the compute instance to increase utilization for the compute instance above a baseline utilization guarantee for the compute instance; and [Claim 1 of US 10,649,796]

receive a work request that requires increased utilization above the baseline utilization guarantee for the compute instance; [Claim 1 of US 10,649,796]
utilize accumulated credit from the credit balance to perform the work request; [Claim 1 of US 10,649,796]
update the credit balance to deduct the accumulated credit utilized to perform the work request from the accumulated credit balance; [Claim 1 of US 10,649,796]


display, in an interface for the virtual compute service, the updated credit balance accumulated for the compute instance.  [Claim 3 of US 10,649,796]

































23. (Currently amended) The system of claim 21, wherein the virtual computing service is further configured to display, in the interface for the virtual compute service, a resource credit usage 
[Claims 1 and 3 of US 10,649,796]

















28. (Currently amended) A method, comprising: 




accumulating a credit balance for a compute instance hosted by a virtual computing service over time, wherein the compute instance accrues credits in the credit balance when a number of credits provided at a fixed rate exceeds a number of credits consumed by the compute instance, wherein accumulated credits are used by the compute instance to increase utilization for the compute instance above a baseline utilization guarantee for the compute instance; and [Claim 5 of US 10,649,796]
receiving a work request that requires increased utilization above the baseline utilization guarantee for the compute instance; [Claim 5 of US 10,649,796]
utilizing accumulated credit from the credit balance to perform the work request; and [Claim 5 of US 10,649,796]
updating the credit balance to deduct the accumulated credit utilized to perform the work request from the accumulated credit balance. [Claim 5 of US 10,649,796]







































30. (Previously presented) The method of claim 28, further comprising displaying, in the interface for the virtual compute service, a credit usage recorded for the compute instance by the virtual computing service over time in addition to the resource credit balance.  
[Claim 6 of US 10,649,796]






31. (Currently amended) The method of claim 28, comprising: 
monitoring the credit balance accumulated for the compute instance; 
based, at least in part, on the monitoring, detecting an alarm event for the compute instance; and 
in response to detecting the alarm event, providing[[e]] a notification of the alarm event for the 
[Claim 9 of US 10,649,796]




















35. (Currently amended) One or more non-transitory, computer-readable storage media storing program instructions that when executed on or across one or more computing devices cause the one or more computing devices to implement: 






accumulating a credit balance for a compute instance hosted by a virtual computing service over time, wherein the compute instance accrues credits in the credit balance when a number of credits provided a fixed rate exceeds a number of credits consumed by the compute instance, wherein accumulated credits are used by the compute instance to increase utilization for the compute instance above a baseline utilization guarantee for the compute instance; and 
[Claims 14-15 of Patent No. US 10,649,796]
receiving a work request that requires increased utilization above the baseline utilization guarantee for the compute instance; 
[Claims 14-15 of Patent No. US 10,649,796]
utilizing accumulated credit from the credit balance to perform the work request; and 
[Claims 14-15 of Patent No. US 10,649,796]
updating the credit balance to deduct the accumulated credit utilized to perform the work request from the accumulated credit balance 
[Claims 14-15 of Patent No. US 10,649,796]


36. (Currently amended) The one or more non-transitory computer-readable storage media of claim 35, wherein the program instructions when executed on or across the one or more computing devices cause the one or more computing devices to further implement: displaying, in an interface for the virtual computing service, the credit balance accumulated for the compute instance 
[Claims 14-15 of Patent No. US 10,649,796]

37. (Previously presented) The one or more non-transitory computer-readable storage media of claim 35, storing further instructions that when executed on or across the one or more computing devices cause the one or more computing devices to further implement displaying, in the interface for the virtual compute service, a credit usage recorded for the compute instance by the virtual computing service over time in addition to the resource credit balance.  
[Claims 14-15 of Patent No. US 10,649,796] 




















38. (Previously presented) The one or more non-transitory computer-readable storage media of claim 35, storing further instructions that when executed by the one or more computing devices cause the one or more computing devices to further implement: 
monitoring the credit balance accumulated for the compute instance; 
based, at least in part, on the monitoring, detecting an alarm event for the compute instance; and in response to detecting the alarm event, providing a notification of the alarm event for the virtual compute instance.  
[Claim 16 of Patent No. US 10,649,796]

1. A system, comprising: 
a compute node, comprising at least one respective processor and a memory, that implements a virtualization host;
the virtualization host comprising executable instructions, configured to: 
receive a work request for one or more virtual central processing units (vCPUs) submitted by a virtual compute instance as part of performing an application for a client that reserved the virtual compute instance;
automatically add a same number of resource credits, at a resource credit accumulation rate set for the vCPUs, to a current resource credit balance for respective consecutive time periods to calculate the current resource credit balance for the virtual compute instance respective to the vCPUs, wherein: 
the current resource credit balance comprises a set of current resource credits that, when used, increase processing time allocated for a time period in excess of a baseline amount of processing time provided by a baseline utilization guarantee; and
at least one current resource credit of the current resource credit balance was automatically added to the current resource credit balance from a particular time period prior to the current time period, wherein during the particular time period, the virtualization host had performed one or more prior work requests, submitted by the virtual compute instance as part of performing the application for the client, that utilized a prior amount of processing time not in excess of the baseline amount of processing time provided by the baseline utilization guarantee;
determine that a current amount of processing time to perform the work request, for the current time period, submitted by the virtual compute instance as part of performing the application for the client, is in excess of the baseline amount of processing time provided by the baseline utilization guarantee for the current time period, and responsive to the determination: 
use the at least one current resource credit, automatically added for the particular time period prior to the current time period, from the current resource credit balance to increase allocation of processing time of the respective at least one processor for the current time period in excess of the baseline amount of processing time provided by the baseline utilization guarantee for the virtual compute instance;
generate one or more scheduling instructions that schedule the work request for performance utilizing the respective at least one processor of the compute node according to the use of the at least one resource credit;
perform the work request utilizing the respective at least one processor of the compute node according to the one or more scheduling instructions; and
update the current resource credit balance to deduct the at least one resource credit applied to perform the work request.

3. The system of claim 1, 
wherein the virtualization host comprises a monitoring agent, configured to track the current resource credit balance for the virtual compute instance over time and applied resource credits for work requests for the virtual compute instance over time;
wherein the compute node is implemented as part of a plurality of compute nodes that together implement a network-based virtual computing service, wherein the network-based virtual computing service comprises a network-based interface configured to provide to the client of the network-based virtual computing service the current resource credit balance for the virtual compute instance over time or applied resource credits for work requests for the virtual compute instance over time.








5. A method, comprising: 
performing, by one or more computing systems: 
receiving, at a virtualization manager for a virtualization host, a work request utilizing one or more virtual computer resources submitted by a virtual compute instance hosted as part of performing an application for a client that reserved the virtual compute instance at the virtualization host;
automatically adding a same number of resource credits, at a resource credit accumulation rate set for the one or more virtual computer resources, to a current resource credit balance for the virtual compute instance respective to the one or more virtual computer resources, wherein: 
the current resource credit balance comprises a set of current resource credits that, when used, increase processing time of the one or more virtual computer resources for a time period in excess of a baseline amount of processing time provided by a baseline utilization guarantee; and

at least one current resource credit of the current resource credit balance was automatically added to the current resource credit balance from a particular time period prior to the current time period, wherein during the particular time period, the virtualization host had performed one or more prior work requests, submitted by the virtual compute instance as part of performing the application for the client, that utilized a prior amount of processing time not in excess of the baseline amount of processing time provided by the baseline utilization guarantee;
determining that a current amount of processing time to perform the work request for the current time period, submitted by the virtual compute instance as part of performing the application for the client, is in excess of the baseline amount of processing time provided by the baseline utilization guarantee for the current time period, and responsive to the determination: 
using the at least one current resource credit, automatically added for the particular time period prior to the current time period, from the current resource credit balance to increase processing time of the respective one or more virtual computer resources for the current time period in excess of the baseline amount of processing time provided by the baseline utilization guarantee for the virtual compute instance;

generating one or more scheduling instructions that schedule the work request for performance at one or more physical computer resources implemented as part of the virtualization host according to the use of the at least one resource credit;


performing the work request utilizing the respective at least one processor of the compute node according to the one or more scheduling instructions; and


updating the current resource credit balance for the one virtual compute instance to deduct the at least one resource credit applied to perform the work request.

6. The method of claim 5, further comprising: 
wherein said receiving, said determining, said applying, said generating, said performing, and said updating are performed for a plurality of different work requests;
recording, as credit balance metrics, the determined current resource credit balance for each of the plurality of different work requests; and
recording, as credit usage metrics, the applied one or more resource credits for each of the plurality of different work requests.


9. The method of claim 6, further comprising: 
monitoring the credit balance metrics or the credit usage metrics for the virtual compute instance;
based, at least in part, on said monitoring, detecting an alarm event for the virtual compute instance; and
in response to detecting the alarm event, providing a notification of the alarm event for the virtual 
compute instance.


































14. A non-transitory, computer-readable storage medium, storing program instructions that when executed by one or more computing devices cause the one or more computing devices to implement: 
receiving, at a virtualization manager for a virtualization host, a work request for one or more virtual computer resources submitted by a virtual compute instance as part of performing an application for a client that reserved the virtual compute instance for the client hosted at the virtualization host;

automatically adding a same number of resource credits, at a resource credit accumulation rate set for the one or more virtual computer resources, to a current resource credit balance for respective consecutive time periods to calculate the current resource credit balance for the virtual compute instance respective to the one or more virtual computer resources, wherein: 
the current resource credit balance comprises a set of current resource credits that, when used, increase processing time of the one or more virtual computer resources for a time period in excess of a baseline amount of processing time provided by a baseline utilization guarantee; and

at least one current resource credit of the current resource credit balance was automatically added to the current resource credit balance from a particular time period prior to the current time period, wherein during the particular time period, the virtualization host had performed one or more prior work requests, submitted by the virtual compute instance as part of performing the application for the client, that utilized a prior amount of processing time not in excess of the baseline amount of processing time provided by the baseline utilization guarantee;

determining that a current amount of processing time to perform the work request for the current time period, submitted by the virtual compute instance as part of performing the application for the client, is in excess of the baseline amount of processing time provided by the baseline utilization guarantee for the current time period, and responsive to the determination: 
using the at least one current resource credit, automatically added for the particular time period prior to the current time period, from the current resource credit balance to increase the current amount of processing time of the respective one or more virtual computer resources for the current time period in excess of the amount of processing time provided by the baseline utilization guarantee for the virtual compute instance;

generating one or more scheduling instructions that schedule the work request for performance utilizing at one or more physical computer resources implemented as part of the virtualization host, according to the use of the at least one resource credits;

performing the work request utilizing the one or more physical computer resources according to the one or more scheduling instructions; and

updating the current resource credit balance for the one virtual compute instance to deduct the at least one resource credit applied to perform the work request.

15. The non-transitory, computer-readable storage medium of claim 14, wherein the program instructions cause the one or more computing devices to further implement: 
wherein said receiving, said determining, said applying, said generating, said performing, and said updating are performed for a plurality of different work requests;
recording, as credit balance metrics, the determined current resource credit balance for each of the plurality of different work requests; and
recording, as credit usage metrics, the applied one or more resource credits for each of the plurality of different work requests.

16. The non-transitory, computer-readable storage medium of claim 15, wherein the program instructions cause the one or more computing devices to further implement: 
monitoring the credit balance metrics or the credit usage metrics for the virtual compute instance;
based, at least in part, on said monitoring, detect an alarm event for the virtual compute instance; and
in response to detecting the alarm event, providing a notification of the alarm event for the virtual compute instance.





Next, we consider limitations to dependent claims 22, 24-27, 29-30, 32-34, and 39 of App. No. 16/870764. For dependent claims 22, 24-27, 29-30, 32-34, and 39, however, certain limitations below are not met by Patent No. US 10,649,796.
Claims 22 and 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. US 10,649,796 (Authored by Phillips filed on July 15, 2014) in view Marinescu et al. (NPL titled “Cloud Infrastructure”; hereinafter Marinescu). 

For dependent claim 22, Patent No. US 10,649,796 does not disclose the following:
wherein the utilization of the compute instance comprises utilization of a plurality of types of resources of a computing device hosting the compute instance, wherein different respective credit balances are recorded for the plurality of types of resources of the computing device used by the compute instance.  
Nonetheless, this feature would have been made obvious, as evidenced by Marinescu.
Marinescu teaches that the utilization of the compute instance comprises utilization of a plurality of types of resources of a computing device hosting the compute instance [see Slides 23, 29, and 49], wherein different respective credit balances are recorded for the plurality of types of resources of the computing device used by the compute instance [see Slide 17, cited T2 instance with “vCPU”, “CPU Credits / hour”, “Mem (GiB)”, and “Storage”])
This prior art element of Marinescu can be combined with the disclosed credit balance and compute instance of Patent No. US 10,649,796, in order to yield predictable results to one of ordinary skill in the art.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10,649,796 with the teachings of Marinescu. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been “optimizing the performance of applications and for
increasing the efficiency of resource utilization” [Slide 29 – Marinescu]. 

For dependent claim 26, Patent No. US 10,649,796 does not disclose the following:
wherein the virtual computing service is further configured to recommend a different type of compute instance based, at least in part, on an evaluation of a recorded usage metric 
Nonetheless, this feature would have been made obvious, as evidenced by Marinescu.
(Marinescu teaches recommending a different type of compute instance such as a T2 instance [Slide 17] based, at least in part, on an evaluation of recorded usage metric with information previously defined of the credit balance – [see Slides 11, 12, and 17])
Marinescu can be combined with the disclosed credit balance and compute instance of Patent No. US 10,649,796.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10,649,796 with the teachings of Marinescu. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been “a good choice for workloads that don’t use the full CPU often or consistently, but occasionally need to burst (e.g. web servers, developer environments and databases)” [Slide 17 – Marinescu]. 

Claim 24 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. US 10,649,796 (Authored by Phillips filed on July 15, 2014) in view Dawson et al. (Pub. No. US2011/0145413) in view of Van Steenbergen et al. (Pub. No. US2010/0005532; hereinafter Van Steenbergen). 

For dependent claim 24, Patent No. US 10,649,796 does not disclose the following:
wherein the virtual computing service is further configured to: 
monitor the credit balance accumulated for the compute instance; 
Nonetheless, this feature would have been made obvious, as evidenced by Dawson.
(Dawson teaches monitoring/tracking [0061-0062] the credit balance accumulated for the compute instance [0056, 0061] – see evidence of the monitoring below: 
“The fair-share algorithm calculates the number of cycles that Provider-2 76B has used for the inter-Cloud resource sharing and adds these credits to an accounting system to track the ebb and flow between resource pool sharing
“track the credits/debits for Cloud resources” [0062])
This prior art element of Dawson can be combined with the disclosed credit balance and compute instance of Patent No. US 10,649,796.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10,649,796 with the teachings of Dawson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been to “generate credits that may be used for access to another Cloud service provider or the credits could be turned in for currency” [0057 – Dawson].

Next, Patent No. US 10,649,796 in view of Dawson does not disclose the following:
(1)	based, at least in part, on the monitoring, detect an alarm event for the compute instance; and 
(2)	in response to detecting the alarm event, provide a notification of the alarm event for the virtual compute instance.  
Nonetheless, this feature would have been made obvious, as evidenced by Van Steenbergen.
(1) (Van Steenbergen teaches based, at least in part, on the monitoring, detect an alarm event for the compute instance [0060, 0067], e.g. “At a certain time, the credit value of the program has decreased to the level of the predetermined threshold. CPU manager 208 then preventing the further execution of the program by instructing scheduler 202 to halt supplying of threads associated with this program. This can be done in a variety of manners, e.g., abruptly or gradually. The abrupt halting may occur at the moment that the credit value has reached the predetermined threshold or has dropped below the predetermined threshold for the first time at the Processor Explorer update. The gradual halting may include notifying the user of the program, through an auditory signal via the system's loudspeakers (not shown) or a visual signal via display monitor 113, well of advance of his/her credit value approaching the predetermined threshold or gradually reducing the level of QoS” [0060])
(2) (Van Steenbergen teaches, in response to detecting the alarm event, providing a notification of the alarm event of the virtual compute instance [0060, 0067-0069], e.g. “If the credit is not higher than the threshold, the specific software application is closed in a step 406 and the user is notified of this in a step 408, e.g., via a message displayed on display monitor 113” [0069])
It would be beneficial to apply this teaching of Van Steenbergen with respect to programs running for a compute instance of Patent No. US 10,649,796 in view of Dawson.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10,649,796 in view of Dawson with the teachings of Van Steenbergen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
The motivation would have been to use this technique so “that therefore the user is barred from using this application” [0069 – Van Steenbergen].

Claim 25 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. US 10,649,796 (Authored by Phillips filed on July 15, 2014) in view De Gruijl et al. (Pub. No. US2015/0007189; hereinafter De Gruijl). 

For dependent claim 25, Patent No. US 10,649,796 does not disclose the following:
wherein the credit balance accumulated for the compute instance is displayed as a graph over time.  
Nonetheless, this feature would have been made obvious, as evidenced by De Gruijl.
(De Gruijl teaches that the credit balance accumulated for the compute instance [0048, 0090] is displayed as a graph over time [0054-0055; FIG. 5, All Elements], e.g. “During this period, as represented in graph 500b, the first channel steadily consumes credits allocated to it (as represented by curve 540), or a threshold credit potential (as illustrated by point 555 of curve 550) of the second channel is hit” [0055]. 
Evidence of accumulated credit balance is listed below: 
“Credit-based arbitration can be utilized and credit counters 315 for each of the requesters can keep track of actual accumulated service provided to each port (e.g., through the available credits for each requester), and update the credit counts for each requester at each cycle to accommodate for the use of credits during the cycle and the assignment of new credits, etc.” [0048])
This teaching of De Gruijl is applicable with respect to resource credits accumulated in disclosures of Patent No. US 10,649,796.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10,649,796 with the teachings of De Gruijl. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been to represent “the priority policy applied to the arbitration of the two requesters, as represented by curve 530”, whereby “the first channel begins by consuming all of the available bandwidth 505 up until time t0. During this period, as represented in graph 500b, the first channel steadily consumes credits allocated to it (as represented by curve 540), its credits dropping below a limit 542 until a threshold credit deficit is hit (e.g., at 545) or a threshold credit potential (as illustrated by point 555 of curve 550) of the second channel is hit” [0055 – De Gruijl].

Claim 27 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. US 10,649,796 (Authored by Phillips filed on July 15, 2014) in view Rehman (Pub. No. US2013/0103640; hereinafter Rehman). 

For dependent claim 27, Patent No. US 10,649,796 does not disclose the following:
wherein the virtual computing service is further configured to display, in the interface for the virtual computing service, a different credit balance usage metric 
Nonetheless, this feature would have been made obvious, as evidenced by Rehman.
(Rehman teaches displaying, in the interface for the virtual computing service, a different credit balance usage metric recorded for a different resource for the compute instance, which represented information previous defined and now presented for a different resource for the compute instance [0038] responsive to a selection of a graphical user interface element [0038; FIGS. 4-7], e.g. “the tabbed interface display 404 includes radio buttons 518, 520 adapted to allow the user to indicate whether consumption of the identified resource can exceed the maximum quantity over the monitoring period (if a monitoring period is specified) along with radio buttons 522, 524 adapted to allow the user to indicate whether failure to consume the maximum quantity of the identified resource over the monitoring period can be credited to” [0038])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10,649,796 with the teachings of Rehman. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the displaying step of Rehman for the different credit balance of Patent No. US 10,649,796. 
The motivation would have been to benefit from “tabbed interface display 404 illustrated by FIG. 5” [0038 – Rehman].

Claims 29, 30 and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. US 10,649,796 (Authored by Phillips filed on July 15, 2014) in view De Gruijl et al. (Pub. No. US2015/0007189; hereinafter De Gruijl). 

For dependent claim 29, Patent No. US 10,649,796 does not disclose the following:
further comprising: 
displaying, in an interface for the virtual computing service, the credit balance accumulated for the compute instance 
Nonetheless, this feature would have been made obvious, as evidenced by De Gruijl.
(De Gruijl teaches display, in an interface [0103] for the virtual compute service [Abstract], the credit balance accumulated [0048, 0090] for the computing instance [0054-0055; FIG. 5, All Elements], e.g. “During this period, as represented in graph 500b, the first channel steadily consumes credits allocated to it (as represented by curve 540), its credits dropping below a limit 542 until a threshold credit deficit is hit (e.g., at 545) or a threshold credit potential (as illustrated by point 555 of curve 550) of the second channel is hit” [0055]. 
Evidence of accumulated credit balance is listed below: 
“Credit-based arbitration can be utilized and credit counters 315 for each of the requesters can keep track of actual accumulated service provided to each port (e.g., through the available credits for each requester), and update the credit counts for each requester at each cycle to accommodate for the use of credits during the cycle and the assignment of new credits, etc.” [0048])
This displaying feature taught by De Gruijl is applicable to the credit balance accumulated by Patent No. US 10,649,796.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10,649,796 with the teachings of De Gruijl. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “Indeed, from t1 to t3, the second channel may be granted and consume service in excess of the guaranteed rate 525, while at other times enjoying less service (e.g., up to t1). However, each of the first and second channels, after a particular period (e.g., t4) may both have consumed the requisite amount of service in accordance with their respective service rates.” [0055 – De Gruijl].

For dependent claim 30, Patent No. US 10,649,796 – claim 6 shows the limitations.

For dependent claim 32, Patent No. US 10,649,796 does not disclose the following:
wherein the credit balance accumulated for the compute instance is displayed as a graph over time.  
Nonetheless, this feature would have been made obvious, as evidenced by De Gruijl.
(De Gruijl teaches that the credit balance accumulated for the compute instance [0048, 0090] is displayed as a graph over time [0054-0055; FIG. 5, All Elements], e.g. “During this period, as represented in graph 500b, the first channel steadily consumes credits allocated to it (as represented by curve 540), its credits dropping below a limit 542 until a threshold credit deficit is hit (e.g., at 545) or a threshold credit potential (as illustrated by point 555 of curve 550) of the second channel is hit” [0055]. 
Evidence of accumulated credit balance is listed below: 
“Credit-based arbitration can be utilized and credit counters 315 for each of the requesters can keep track of actual accumulated service provided to each port (e.g., through the available credits for each requester), and update the credit counts for each requester at each cycle to accommodate for the use of credits during the cycle and the assignment of new credits, etc.” [0048])
De Gruijl is applicable with respect to resource credits accumulated in disclosures of Patent No. US 10,649,796.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10,649,796 with the teachings of De Gruijl. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been to represent “the priority policy applied to the arbitration of the two requesters, as represented by curve 530”, whereby “the first channel begins by consuming all of the available bandwidth 505 up until time t0. During this period, as represented in graph 500b, the first channel steadily consumes credits allocated to it (as represented by curve 540), its credits dropping below a limit 542 until a threshold credit deficit is hit (e.g., at 545) or a threshold credit potential (as illustrated by point 555 of curve 550) of the second channel is hit” [0055 – De Gruijl].

Claim 33 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. US 10,649,796 (Authored by Phillips filed on July 15, 2014) in view Marinescu et al. (NPL titled “Cloud Infrastructure”; hereinafter Marinescu). 

For dependent claim 33, Patent No. US 10,649,796 does not disclose the following:
further comprising recommending a different type of compute instance based, at least in part, on an evaluation of a recorded usage metric 
Nonetheless, this feature would have been made obvious, as evidenced by Marinescu.
Marinescu teaches recommending a different type of compute instance such as a T2 instance [Slide 17] based, at least in part, on an evaluation of recorded usage metric with information previously defined of the credit balance – [see Slides 11, 12, and 17])
This prior art element of Marinescu can be combined with the disclosed credit balance and compute instance of Patent No. US 10,649,796.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10,649,796 with the teachings of Marinescu. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been “a good choice for workloads that don’t use the full CPU often or consistently, but occasionally need to burst (e.g. web servers, developer environments and databases)” [Slide 17 – Marinescu]. 

Claim 34 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. US 10,649,796 (Authored by Phillips filed on July 15, 2014) in view Rehman (Pub. No. US2013/0103640; hereinafter Rehman). 

For dependent claim 34, Patent No. US 10,649,796 does not disclose the following:
further comprising: 
displaying, in the interface for the virtual computing service, a different credit balance usage metric recorded for a different resource for the compute instance responsive to a selection of a user interface element.  
Nonetheless, this feature would have been made obvious, as evidenced by Rehman.
Rehman teaches displaying, in the interface for the virtual computing service, a different credit balance usage metric recorded for a different resource for the compute instance, which represented information previous defined and now presented for a different resource for the compute instance [0038] responsive to a selection of a graphical user interface element [0038; FIGS. 4-7], e.g. “the tabbed interface display 404 includes radio buttons 518, 520 adapted to allow the user to indicate whether consumption of the identified resource can exceed the maximum quantity over the monitoring period (if a monitoring period is specified) along with radio buttons 522, 524 adapted to allow the user to indicate whether failure to consume the maximum quantity of the identified resource over the monitoring period can be credited to” [0038]) 
It would be beneficial to apply the displaying step of Rehman for the different credit balance of Patent No. US 10,649,796.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10,649,796 with the teachings of Rehman. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been to benefit from “tabbed interface display 404 illustrated by FIG. 5” [0038 – Rehman].

Claim 39 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of U.S. Patent No. US 10,649,796 (Authored by Phillips filed on July 15, 2014) in view De Gruijl et al. (Pub. No. US2015/0007189; hereinafter De Gruijl). 

For dependent claim 39, Patent No. US 10,649,796 does not disclose the following:
wherein the credit balance accumulated for the compute instance is displayed as a graph over time.  
De Gruijl.
(De Gruijl teaches that the credit balance accumulated for the compute instance [0048, 0090] is displayed as a graph over time [0054-0055; FIG. 5, All Elements], e.g. “During this period, as represented in graph 500b, the first channel steadily consumes credits allocated to it (as represented by curve 540), its credits dropping below a limit 542 until a threshold credit deficit is hit (e.g., at 545) or a threshold credit potential (as illustrated by point 555 of curve 550) of the second channel is hit” [0055]. 
Evidence of accumulated credit balance is listed below: 
“Credit-based arbitration can be utilized and credit counters 315 for each of the requesters can keep track of actual accumulated service provided to each port (e.g., through the available credits for each requester), and update the credit counts for each requester at each cycle to accommodate for the use of credits during the cycle and the assignment of new credits, etc.” [0048])
This teaching of De Gruijl is applicable with respect to resource credits accumulated in disclosures of Patent No. US 10,649,796.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10,649,796 with the teachings of De Gruijl. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been to represent “the priority policy applied to the arbitration of the two requesters, as represented by curve 530”, whereby “the first channel begins by consuming all of the available bandwidth 505 up until time t0. During this period, as represented in graph 500b, the first channel steadily consumes credits allocated to it (as represented by curve 540), its credits dropping below a limit 542 until a threshold credit deficit is hit (e.g., at 545) or a threshold credit potential (as illustrated by point 555 of curve 550) of the second channel is hit” [0055 – De Gruijl].

Claim 40 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of U.S. Patent No. US 10,649,796 (Authored by Phillips filed on July 15, 2014) in view Marinescu et al. (NPL titled “Cloud Infrastructure”; hereinafter Marinescu). 

For dependent claim 40, Patent No. US 10,649,796 does not disclose the following:
“…recommending a different type of compute instance based, at least in part, on an evaluation of a recorded usage metric 
Nonetheless, this feature would have been made obvious, as evidenced by Marinescu.
(Marinescu teaches recommending a different type of compute instance such as a T2 instance [Slide 17] based, at least in part, on an evaluation of recorded usage metric with information previously defined of the credit balance – [see Slides 11, 12, and 17])
This prior art element of Marinescu can be combined with the disclosed credit balance and compute instance of Patent No. US 10,649,796.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10,649,796 with the teachings of Marinescu. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been “a good choice for workloads that don’t use the full CPU often or consistently, but occasionally need to burst (e.g. web servers, developer environments and databases)” [Slide 17 – Marinescu]. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claims 21, 28, and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim do fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claim 21 is recited below: 
“(Currently amended) A system, comprising: 
a plurality of computing devices, respectively comprising at least one processor and a memory, configured to implement a virtual computing service, 
the virtual computing service configured to: 
accumulate a credit balance for a compute instance hosted by the virtual computing service over time, wherein the compute instance accrues credits in the credit balance when a number of credits provided at a fixed rate exceeds a number of credits consumed by the compute instance, wherein accumulated credits are used by the compute instance to increase utilization for the compute instance above a baseline utilization guarantee for the compute instance; [[and]] 
receive a work request that requires increased utilization above the baseline utilization guarantee for the compute instance; 
utilize accumulated credit from the credit balance to perform the work request; 
update the credit balance to deduct the accumulated credit utilized to perform the work request from the accumulated credit balance; and 
display, in an interface for the virtual comput[[e]]ing service, the updated credit balance accumulated for the compute instance.”
The claims are reviewed under 2019 Patent Eligibility Guidelines (2019 PEG) on 35 U.S.C. 101. 
Step 1 – Is the claim directed to a statutory category (process, machine, article of manufacture, or composition of matter)?
Yes, Claim 21 is a system or apparatus.
Step 2A, Prong One – Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the following: 
“(Currently amended) A system, comprising: 
a virtual computing service, 
the virtual computing service configured to: 
accumulate a credit balance for a compute instance hosted by the virtual computing service over time, wherein the compute instance accrues credits in the credit balance when a number of credits provided at a fixed rate exceeds a number of credits consumed by the compute instance, wherein accumulated credits are used by the compute instance to increase utilization for the compute instance above a baseline utilization guarantee for the compute instance; [[and]] 
receive a work request that requires increased utilization above the baseline utilization guarantee for the compute instance; 
utilize accumulated credit from the credit balance to perform the work request; 
update the credit balance to deduct the accumulated credit utilized to perform the work request from the accumulated credit balance; ” The abstract idea in this claim is namely a Mental Process.  In MPEP 2106.04(a)(2), section III, C states – “In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
A claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)…”
The limitation to accumulate a credit balance for compute instance with the credits being accrued and used by the compute instance, receive a work request, utilize accumulated credit from the credit balance, and update the credit balance, as drafted, represents a mental process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a compute instance hosted by the virtual computing service”, nothing in the claim element precludes the step from practically being performed in the mind and directly reads upon the collecting of information (accumulating step); analyzing it (receiving a request and crediting the credits); and displaying it (updating the credit balance…).  Important to consider, even though the claim recites “the compute instance hosted by the virtual computing service”, this and other generic computer components execute separate from the mental process. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Is the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. 
Upon examiner, claim 21 does recite additional elements –see highlighted (boldfaced, italicized below), which represent additional limitations: 
“(Currently amended) A system, comprising: 
a plurality of computing devices, respectively comprising at least one processor and a memory, configured to implement a virtual computing service, 
the virtual computing service configured to: 
…
display, in an interface for the virtual comput[[e]]ing service, the updated credit balance accumulated for the compute instance.”

The virtual computing service (see Step 2A) which performs the mental process steps is recited at a high-level of generality (i.e., as a plurality of computing devices, respectively comprising at least one processor and a memory, configured to implement a virtual computing service) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. 
The step to display, in an interface for the virtual compute service, the updated credit balance for the compute instance is a generic step, such that it amounts no more than adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 
Accordingly, the additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Next, Examiner considered the limitations under Step 2B.
Step 2B – Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
No, the claim does not provide a concept that amounts to significantly more than the judicial exception.
Therefore, the claimed subject matter is ineligible. 
Further amendment is required, in order to make the subject matter eligible.
Dependent claims 22-27 are further reject as they fail to cure deficiencies in the abstract idea of the independent claims.
Regarding claim 22, the following limitations(s) is/are recited: 
(Previously presented) The system of claim 21, wherein the utilization of the compute instance comprises utilization of a plurality of types of resources of a computing device hosting the compute instance, wherein different respective credit balances are recorded for the plurality of types of resources of the computing device used by the compute instance.  
This additional limitation can be interpreted as further defining resource utilization of the compute instance as utilization of a plurality of types of resources of a computing device hosting the compute instance, with different respective credit balances being recorded for the types of resources of the computing device used by the compute instance. 
This limitation does not amount to significantly more because it is merely adding another mental recording step, therefore adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).

Regarding claim 23, the following limitations(s) is/are recited: 
(Currently amended) The system of claim 21, wherein the virtual computing service is further configured to display, in the interface for the virtual comput[[e]]ing service, a resource credit usage for the compute instance over time in addition to the resource credit balance.  
This additional limitation can be interpreted as a step of displaying resource credit usage, the display being placed in an interface for the virtual computing service. In a mental process, a virtual computing service is an entity performing the mental steps, and an interface can be a piece of paper for the entity. Therefore, this displaying step is merely an extra step performed post-solution.
This limitation does not amount to significantly more because it is a display step presenting a different type of data, e.g. credit usage. Therefore, this limitation is only adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 

Regarding claim 24, the following limitations(s) is/are recited: 
(Previously presented) The system of claim 21, wherein the virtual computing service is further configured to: 
monitor the credit balance accumulated for the compute instance; 
based, at least in part, on the monitoring, detect an alarm event for the compute instance; and 
in response to detecting the alarm event, provide a notification of the alarm event for the compute instance. 
Examiner interpreted the claim language to represent a monitoring step, a detecting step, and a providing step – all of which are additional mental steps. 
Now it is important to consider that a notification of the alarm event for the virtual compute instance is provided. 
These additional limitations do not amount to significantly because they are generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). These additional limitations are further general mental steps still performed by a human. 

Regarding claim 25, the following limitations(s) is/are recited: 
(Previously presented) The system of claim 21, wherein the credit balance accumulated for the compute instance is displayed as a graph over time. 
Examiner interprets the credit balance accumulated for the compute instance is further displayed, on paper, as graph over time. 
These additional limitation does not amount to significantly more than extra steps performed after a mental recording. These additional limitations represent insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 

Regarding claim 26, the following limitations(s) is/are recited: 
(Currently amended) The system of claim 21, wherein the virtual computing service is further configured to recommend a different type of compute instance based, at least in part, on an evaluation of a recorded usage metric 
Examiner interprets that the virtual computing service evaluates the recorded credit balance and recommends a different type of compute instance based on the evaluation of a recorded usage metric of the credit balance.
This limitation does not amount to significantly more because it is a recommending step that happens after the mental step of recording. Therefore, this limitation is only adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 

Regarding claim 27, the following limitations(s) is/are recited: 
(Currently amended) The system of claim 21, wherein the virtual computing service is further configured to display, in the interface for the virtual computing service, a different credit balance usage metric 
Examiner interprets that the virtual computing service displays a different credit balance usage metric recorded for a different resource for the compute instance responsive to selecting a graphical user interface element. 
This limitation does not amount to significantly more because it is a displaying step that happens after the mental step of recording. The selection is performed by a human. And the display is also performed by a human. Therefore, this limitation is only adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 
Independent claim 28 is rejected with PEG 2019 under 35 U.S.C. 101. 
Independent claim 28 is recited below: 
“(Currently amended) A method, comprising: 
accumulating a credit balance for a compute instance hosted by a virtual computing service over time, wherein the compute instance accrues credits in the credit balance when a number of credits provided at a fixed rate exceeds a number of credits consumed by the compute instance, wherein accumulated credits are used by the compute instance to increase utilization for the compute instance above a baseline utilization guarantee for the compute instance; [[and]] 	
receiving a work request that requires increased utilization above the baseline utilization guarantee for the compute instance; 
utilizing accumulated credit from the credit balance to perform the work request; and 
updating the credit balance to deduct the accumulated credit utilized to perform the work request from the accumulated credit balance ”
The claims are reviewed under 2019 Patent Eligibility Guidelines (2019 PEG) on 35 U.S.C. 101. 
Step 1 – Is the claim directed to a statutory category (process, machine, article of manufacture, or composition of matter)?
Yes, Claim 28 is a method or process.
Step 2A, Prong One – Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the following.
“(Currently amended) A method, comprising: 
accumulating a credit balance for a compute instance hosted by a virtual computing service over time, wherein the compute instance accrues credits in the credit balance when a number of credits provided at a fixed rate exceeds a number of credits consumed by the compute instance, wherein accumulated credits are used by the compute instance to increase utilization for the compute instance above a baseline utilization guarantee for the compute instance; [[and]] 	
receiving a work request that requires increased utilization above the baseline utilization guarantee for the compute instance; 
utilizing accumulated credit from the credit balance to perform the work request; and 
updating the credit balance to deduct the accumulated credit utilized to perform the work request from the accumulated credit balance ” 
The abstract idea in this claim is namely a Mental Process.
The limitation to accumulate a credit balance for compute instance that accrues credits, receive a work request, utilize accumulated credit from the credit balance, and update the credit balance, as drafted, represents a mental process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components for the same rationale and logic as outlined for claim 21. That is, other than reciting “the compute instance”, nothing in the claim element precludes the step from practically being performed in the mind. Important to consider, even though the claim recites “the compute instance hosted by the virtual computing service”, the compute instance executes separate from the mental process. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Is the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claim does not recite any additional elements. 
Therefore, this concludes the analysis. In conclusion, the claimed subject matter is ineligible. 
Further amendment is required, in order to make the subject matter eligible.
Dependent claims 29-34 are further rejected for the same reasons as those of dependent claims 22-27, as they fail to cure deficiencies in the abstract idea of the independent claims.
Regarding claim 29, the following limitations(s) is/are recited: 
further comprising: 
displaying, in an interface for the virtual computing service, the credit balance accumulated for the compute instance.
The step to display, in an interface for the virtual compute service, the updated credit balance for the compute instance is a generic step, such that it amounts no more than adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 
Accordingly, the additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
This limitation does not amount to significantly more than a mere additional displaying step, which is insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).

Regarding claim 30, the following limitations(s) is/are recited: 
further comprising displaying, in the interface for the virtual compute service, a credit usage recorded for the compute instance by the virtual comput[[e]]ing service over time in addition to the resource credit balance.  

This limitation does not amount to significantly more because it is a display step presenting a different type of data, e.g. credit usage. Therefore, this limitation is only adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 

Regarding claim 31, the following limitations(s) is/are recited: 
comprising: monitoring the credit balance accumulated for the compute instance; 
based, at least in part, on the monitoring, detecting an alarm event for the compute instance; and 
in response to detecting the alarm event, providing[[e]] a notification of the alarm event for the 
Examiner interpreted the claim language to represent a monitoring step, a detecting step, and a providing step – all of which are additional mental steps. 
Now it is important to consider that a notification of the alarm event for the virtual compute instance is provided. 
These additional limitations do not amount to significantly because they are generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). These additional limitations are further general mental steps still performed by a human. 

Regarding claim 32, the following limitations(s) is/are recited: 
wherein the credit balance accumulated for the compute instance is displayed as a graph over time.  

These additional limitation does not amount to significantly more than extra steps performed after a mental recording. These additional limitations represent insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 

Regarding claim 33, the following limitations(s) is/are recited: 
further comprising recommending a different type of compute instance based, at least in part, on an evaluation of a recorded usage metric 
Examiner interprets that the virtual computing service evaluates the recorded usage metric of the credit balance and recommends a different type of compute instance based on the evaluation.
This limitation does not amount to significantly more because it is a recommending step that happens after the mental step of recording. Therefore, this limitation is only adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 

Regarding claim 34, the following limitations(s) is/are recited: 
further comprising: 
displaying, in the interface for the virtual computing service, a different credit balance usage metric recorded for a different resource for the compute instance responsive to a selection of a user interface element.  
Examiner interprets that the virtual computing service displays a different credit balance usage metric recorded for a different resource for the compute instance responsive to selecting a graphical user interface element. 

Independent claim 35 has the same claim scope as claim 21, with consideration that the additional limitation would be one or more non-transitory computer-readable storage media storing program instructions that when executed on or across one or more computing devices cause the one or more computing devices to implement the displaying step. Therefore, it is rejected under the same grounds as claim 21, with PEG 2019 under 35 U.S.C. 101.
Therefore, this claimed subject matter is ineligible.
Further amendment is required, in order to make the subject matter eligible.
Dependent claims 36-40 are further rejected for the same reasons as those of dependent claims 22-26, with steps being performed using one or more non-transitory computer-readable storage media storing program instructions. Dependent claims 36-40 fail to cure deficiencies in the abstract idea of the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Marinescu et al. (NPL titled “Cloud Infrastructure”; hereinafter Marinescu) in view of Farrell et al. (Pub. No. US2006/0174247; hereinafter Farrell) in view of De Gruijl et al. (Pub. No. US2015/0007189; hereinafter De Gruijl).
Regarding claim 21, Marinescu discloses the following: 
(Currently amended) A system, comprising: 
a plurality of computing devices, respectively comprising at least one processor and a memory, configured to implement a virtual computing service, 
(Marinescu discloses a plurality of computing devices, respectively comprising at least one processor and a memory [see Slide 17, see “CPU credits/hour”], configured to implement a virtual computing service [Slides 2 and 3])
the virtual computing service configured to: 
accumulate a credit balance for a compute instance hosted by the virtual computing service over time, wherein the compute instance accrues credits in the credit balance when a number of credits provided at a fixed rate exceeds a number of credits consumed by the compute instance, wherein accumulated credits are used by the compute instance to increase utilization for the compute instance above a baseline utilization guarantee for the compute instance;[[and]] 
(Marinescu discloses a step to accumulate a credit balance, e.g. “CPU Credits”, for a compute instance hosted by the virtual computing service over time [Slide 17], wherein the compute instance accrues credits in the credit balance when a number of credits provided at a fixed rate exceeds a number of credits consumed by the compute instance, e.g. “Each T2 instance receives CPU Credits continuously at a set rate depending on the instance size. T2 instances accrue CPU Credits when they are idle, and use CPU credits when they are active” [Slide 17], wherein accumulated credits are used by the compute instance to increase utilization for the compute instance above a baseline utilization guarantee for the compute instance, e.g. “Burstable CPU, governed by CPU Credits, and consistent baseline performance” [Slide 17])
Marinescu does not disclose the following:
(1)	receive a work request that requires increased utilization above the baseline utilization guarantee for the compute instance; 
(2)	utilize accumulated credit from the credit balance to perform the work request; 
(3)	update the credit balance to deduct the accumulated credit utilized to perform the work request from the accumulated credit balance; and 
Nonetheless, this feature would have been made obvious, as evidenced by Farrell.
(1) (Farrell discloses receiving a work request, e.g. “the hypervisor 46 may intercept requests for resources from operating systems 50, 56, 57 to globally share and allocate them” [0025], that requires increased utilization above the baseline utilization guarantee – see burst mode [0009] – for the compute instance [0037], e.g. “the processor 12 in FIG. 4 is operating in burst mode. The processor 12 may thus exceed a capped, predetermined limit for a given interval 116. For instance, processor utilization may exceed the artificial constraint limitation during the interval 116 to dynamically respond to a processor intensive and time critical task. Put another way, usage 120 of the interval 116 exceeds the normal twenty-five percent usage limit of an interval to accommodate a need” [0037])
(2) (Farrell discloses utilizing accumulated credit from the credit balance from the ledger [0047, 0051], e.g. “Processor usage at block 164 may include exceeding the normal predetermined limit while in unrestricted mode. For example, the hypervisor 46 may allow eight processing units of usage at block 164, even though the normal capped, predetermined limit for an interval is only two processing units” [0051], to perform the work request [0047], e.g. “the ledger 53 having a positive balance blocks 142 or 144 may carry forward the credit in the ledger 53. While thus operating in burst mode, the hypervisor 46 may determine at block 148 of FIG. 5 whether a burst is needed to handle a task. As discussed herein, the burst mode tasking dispatching queue 
(3) (Farrell discloses updating the credit balance to deduct the accumulated credit [0052] utilized to perform the work request from the accumulated credit balance [0051], e.g. “The hypervisor 46 decrements the ledger 53 at block 168 according to the processor usage at block 164. While blocks 164 and 168 are shown in FIG. 6 as being separate steps, one skilled in the art will appreciate that the steps may be accomplished concurrently, i.e., dynamic leger updating” [0052])
These known techniques of Farrell are applicable to known elements of Marinescu, in order to improve the system of Farrell. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marinescu with the teachings of Farrell. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale D.  Applying a known technique to a known method ready for improvement to yield predictable results. 
The following citation of Farrell is an exemplary result: “the resultant ledger balance of negative eight will have two processing units (corresponding to the new interval allocation) added to it at block 170 for a total of negative six processing units” [0053 - Farrell]. 
The expected improvement for using these techniques would have been a system capable “to achieve balance without more severe restrictions” [0056 – Farrell] and furthermore “processes consistent with the invention may apply at the partition level, i.e., capped and uncapped partitions. For any time interval, a partition may have access to a maximum of, for instance, twenty-five percent of the processor. In an uncapped partition, the partition will be guaranteed to at least twenty-five percent of the partition if it needs it. An uncapped partition may steal cycles from other partitions running on the Farrell].

However, Marinescu in view of Farrell does not disclose the following:
display, in an interface for the virtual comput[[e]]ing service, the updated credit balance accumulated for the compute instance.
Nonetheless, this feature would have been made obvious, as evidenced by De Gruijl.
 (De Gruijl teaches displaying, in an interface [0103] for the virtual compute service [Abstract], the updated credit balance accumulated [0048, 0090] for the computing instance [0054-0055; FIG. 5, All Elements], e.g. “During this period, as represented in graph 500b, the first channel steadily consumes credits allocated to it (as represented by curve 540), its credits dropping below a limit 542 until a threshold credit deficit is hit (e.g., at 545) or a threshold credit potential (as illustrated by point 555 of curve 550) of the second channel is hit” [0055]. 
Evidence of accumulated credit balance is listed below: 
“Credit-based arbitration can be utilized and credit counters 315 for each of the requesters can keep track of actual accumulated service provided to each port (e.g., through the available credits for each requester), and update the credit counts for each requester at each cycle to accommodate for the use of credits during the cycle and the assignment of new credits, etc.” [0048])
This displaying feature taught by De Gruijl is applicable to the credit balance accumulated by Marinescu in view of Farrell.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marinescu in view of Farrell with the teachings of De Gruijl. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “Indeed, from t1 to t3, the second channel may be granted and consume service in excess of the guaranteed rate 525, while at other times enjoying less service (e.g., up to t1). However, each of the first and second channels, after a particular period (e.g., t4) may both have consumed the requisite amount of service in accordance with their respective service rates.” [0055 – De Gruijl].
Regarding claim 22, Marinescu in view of Farrell in view of De Gruijl discloses the following:
wherein the utilization of the compute instance comprises utilization of a plurality of types of resources of a computing device hosting the compute instance, wherein different respective credit balances are recorded for the plurality of types of resources of the computing device used by the compute instance.  
(Marinescu teaches that the utilization of the compute instance comprises utilization of a plurality of types of resources of a computing device hosting the compute instance [see Slides 23, 29, and 49], wherein different respective credit balances are recorded for the plurality of types of resources of the computing device used by the compute instance [see Slide 17, cited T2 instance with “vCPU” , “CPU Credits / hour”, “Mem (GiB)”, and “Storage”])
Regarding claim 23, Marinescu in view of Farrell in view of De Gruijl discloses the following: 
wherein the virtual computing service is further configured to display, in the interface for the virtual comput[[e]]ing service, a resource credit usage for the compute instance over time in addition to the resource credit balance.  
De Gruijl teaches that the virtual computing service is further configured to display, in the interface [0103] for the virtual compute service [Abstract], a resource credit usage recorded for the compute instance by the virtual computing service over time, e.g. “During this period, as represented in graph 500b, the first channel steadily consumes credits allocated to it (as represented by curve 540), its credits dropping below a limit 542 until a threshold credit deficit is hit (e.g., at 545) or a threshold credit potential (as illustrated by point 555 of curve 550) of the second channel is hit” [0055], in addition to the resource credit balance [0054-0055; FIG. 5, All Elements])
This teaching of De Gruijl is applicable with respect to displaying a resource credit usage for the compute instance of Marinescu in view of Farrell.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marinescu in view of Farrell with the teachings of De Gruijl. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been to display a state of a system “consuming all of the available bandwidth 505 up until time t0. During this period, as represented in graph 500b, the first channel steadily consumes credits allocated to it” [0055 – De Gruijl].
Regarding claim 25, Marinescu in view of Farrell in view of De Gruijl disclose the following: 
wherein the credit balance accumulated for the compute instance is displayed as a graph over time.  
(De Gruijl teaches that the credit balance accumulated for the compute instance [0048, 0090] is displayed as a graph over time [0054-0055; FIG. 5, All Elements], e.g. “During this period, as represented in graph 500b, the first channel steadily consumes credits allocated to it (as represented by curve 540), its credits dropping below a limit 542 until a threshold credit deficit is hit (e.g., at 545) or a threshold credit potential (as illustrated by point 555 of curve 550) of the second channel is hit” [0055]. 

“Credit-based arbitration can be utilized and credit counters 315 for each of the requesters can keep track of actual accumulated service provided to each port (e.g., through the available credits for each requester), and update the credit counts for each requester at each cycle to accommodate for the use of credits during the cycle and the assignment of new credits, etc.” [0048])
This teaching of De Gruijl is applicable with respect to resource credits accumulated in disclosures of Marinescu in view of Farrell.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marinescu in view of Farrell with the teachings of De Gruijl. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been to represent “the priority policy applied to the arbitration of the two requesters, as represented by curve 530”, whereby “the first channel begins by consuming all of the available bandwidth 505 up until time t0. During this period, as represented in graph 500b, the first channel steadily consumes credits allocated to it (as represented by curve 540), its credits dropping below a limit 542 until a threshold credit deficit is hit (e.g., at 545) or a threshold credit potential (as illustrated by point 555 of curve 550) of the second channel is hit” [0055 – De Gruijl].
Regarding claim 26, Marinescu in view of Farrell in view of De Gruijl disclose the following: 
wherein the virtual computing service is further configured to recommend a different type of compute instance based, at least in part, on an evaluation of a recorded usage metric
Marinescu teaches recommending a different type of compute instance such as a T2 instance [Slide 17] based, at least in part, on an evaluation of recorded usage metric with information previously defined of the credit balance – [see Slides 11, 12, and 17])
Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over Marinescu in view of Farrell in view of De Gruijl in view of Dawson et al. (Pub. No. US2011/0145413) in view of Van Steenbergen et al. (Pub. No. US2010/0005532; hereinafter Van Steenbergen).
Regarding claim 24, Marinescu in view of Farrell in view of De Gruijl does not disclose the following: 
wherein the virtual computing service is further configured to: 
monitor the credit balance accumulated for the compute instance; 
Nonetheless, this feature would have been made obvious, as evidenced by Dawson.
(Dawson teaches monitoring/tracking [0061-0062] the credit balance accumulated for the compute instance [0056, 0061] – see evidence of the monitoring below: 
“The fair-share algorithm calculates the number of cycles that Provider-2 76B has used for the inter-Cloud resource sharing and adds these credits to an accounting system to track the ebb and flow between resource pool sharing” [0061]
“track the credits/debits for Cloud resources” [0062])
This prior art element of Dawson can be combined with the disclosed credit balance and compute instance of Marinescu in view of Farrell in view of De Gruijl.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marinescu in view of Farrell in view of De Gruijl with the teachings of Dawson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
Dawson].

However, Marinescu in view of Farrell in view of De Gruijl in view of Dawson does not disclose the following:
(1)	based, at least in part, on the monitoring, detect an alarm event for the compute instance; and 
(2)	in response to detecting the alarm event, provide a notification of the alarm event for the virtual compute instance.  
Nonetheless, this feature would have been made obvious, as evidenced by Van Steenbergen.
(1) (Van Steenbergen teaches based, at least in part, on the monitoring, detect an alarm event for the compute instance [0060, 0067], e.g. “At a certain time, the credit value of the program has decreased to the level of the predetermined threshold. CPU manager 208 then preventing the further execution of the program by instructing scheduler 202 to halt supplying of threads associated with this program. This can be done in a variety of manners, e.g., abruptly or gradually. The abrupt halting may occur at the moment that the credit value has reached the predetermined threshold or has dropped below the predetermined threshold for the first time at the Processor Explorer update. The gradual halting may include notifying the user of the program, through an auditory signal via the system's loudspeakers (not shown) or a visual signal via display monitor 113, well of advance of his/her credit value approaching the predetermined threshold or gradually reducing the level of QoS” [0060])
(2) (Van Steenbergen teaches, in response to detecting the alarm event, providing a notification of the alarm event of the virtual compute instance [0060, 0067-0069], e.g. “If the credit is not higher than the threshold, the specific software application is closed in a step 406 and the user is notified of this in a step 408, e.g., via a message displayed on display monitor 113” [0069])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marinescu in view of Farrell in view of De Gruijl in view of Dawson with the teachings of Van Steenbergen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the well-known technique of Van Steenbergen with respect to programs running for a compute instance of Marinescu in view of Farrell in view of De Gruijl in view of Dawson.
The motivation would have been to use this technique so “that therefore the user is barred from using this application” [0069 – Van Steenbergen].
Claim(s) 27 is rejected under 35 U.S.C. 103 as being unpatentable over Marinescu in view of Farrell in view of De Gruijl in view of Rehman (Pub. No. US2013/0103640; hereinafter Rehman).
Regarding claim 27 , Marinescu in view of Farrell in view of De Gruijl does not disclose the following: 
wherein the virtual computing service is further configured to display, in the interface for the virtual computing service, a different credit balance usage metric 
Nonetheless, this feature would have been made obvious, as evidenced by Rehman.
(Rehman teaches displaying, in the interface for the virtual computing service, a different credit balance usage metric recorded for a different resource for the compute instance, which represented information previous defined and now presented for a different resource for the compute instance [0038] responsive to a selection of a graphical user interface element [0038; FIGS. 4-7], e.g. “the tabbed interface display 404 includes radio buttons 518, 520 adapted to allow the user to indicate whether consumption of the identified resource can exceed the maximum quantity over the monitoring period (if a monitoring period is specified) along with radio buttons 522, 524 adapted to allow the user to indicate 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marinescu in view of Farrell in view of De Gruijl with the teachings of Rehman. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the displaying step of Rehman for the different credit balance of Marinescu in view of Farrell in view of De Gruijl. 
The motivation would have been to benefit from “tabbed interface display 404 illustrated by FIG. 5” [0038 – Rehman].
Claim(s) 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Marinescu et al. (NPL titled “Cloud Infrastructure”; hereinafter Marinescu) in view of Farrell et al. (Pub. No. US2006/0174247; hereinafter Farrell).
Regarding claim 28, Marinescu discloses the following: 
(Currently amended) A method, comprising: 
accumulating a credit balance for a compute instance hosted by a virtual computing service over time, wherein the compute instance accrues credits in the credit balance when a number of credits provided at a fixed rate exceeds a number of credits consumed by the compute instance, wherein accumulated credits are used by the compute instance to increase utilization for the compute instance above a baseline utilization guarantee for the compute instance; [[and]] 
(Marinescu discloses a step to accumulate a credit balance, e.g. “CPU Credits”, for a compute instance hosted by the virtual computing service over time [Slide 17], wherein the compute instance accrues credits in the credit balance when a number of credits provided at a fixed rate exceeds a number of credits consumed by the compute instance, e.g. “Each T2 instance receives CPU Credits continuously at a set rate depending on the instance size. T2 instances accrue CPU Credits when they are idle, and use 

However, Marinescu does not disclose the following:
(1)	receiving a work request that requires increased utilization above the baseline utilization guarantee for the compute instance; 
(2)	utilizing accumulated credit from the credit balance to perform the work request; and 
 (3)	updating the credit balance to deduct the accumulated credit utilized to perform the work request from the accumulated credit balance 
Nonetheless, this feature would have been made obvious, as evidenced by Farrell.
(1) (Farrell discloses receiving a work request, e.g. “the hypervisor 46 may intercept requests for resources from operating systems 50, 56, 57 to globally share and allocate them” [0025], that requires increased utilization above the baseline utilization guarantee – see burst mode [0009] – for the compute instance [0037], e.g. “the processor 12 in FIG. 4 is operating in burst mode. The processor 12 may thus exceed a capped, predetermined limit for a given interval 116. For instance, processor utilization may exceed the artificial constraint limitation during the interval 116 to dynamically respond to a processor intensive and time critical task. Put another way, usage 120 of the interval 116 exceeds the normal twenty-five percent usage limit of an interval to accommodate a need” [0037])
(2) (Farrell discloses utilizing accumulated credit from the credit balance from the ledger [0047, 0051], e.g. “Processor usage at block 164 may include exceeding the normal predetermined limit while in unrestricted mode. For example, the hypervisor 46 may allow eight processing units of usage at block 
These known techniques of Farrell are applicable to known elements of Marinescu, in order to improve the system of Farrell. 
(3) (Farrell discloses updating the credit balance to deduct the accumulated credit [0052] utilized to perform the work request from the accumulated credit balance [0051], e.g. “The hypervisor 46 decrements the ledger 53 at block 168 according to the processor usage at block 164. While blocks 164 and 168 are shown in FIG. 6 as being separate steps, one skilled in the art will appreciate that the steps may be accomplished concurrently, i.e., dynamic leger updating” [0052])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marinescu with the teachings of Farrell. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale D.  Applying a known technique to a known method ready for improvement to yield predictable results. 
The following citation of Farrell is an exemplary result: “the resultant ledger balance of negative eight will have two processing units (corresponding to the new interval allocation) added to it at block 170 for a total of negative six processing units” [0053 - Farrell]. 
The expected improvement for using these techniques would have been a system capable “to achieve balance without more severe restrictions” [0056 – Farrell] and furthermore “processes consistent with the invention may apply at the partition level, i.e., capped and uncapped partitions. For any time Farrell].
Regarding claim 33, Marinescu in view of Farrell disclose the following: 
further comprising recommending a different type of compute instance based, at least in part, on an evaluation of a recorded usage metric 
(Marinescu teaches recommending a different type of compute instance such as a T2 instance [Slide 17] based, at least in part, on an evaluation of recorded usage metric with information previously defined of the credit balance – [see Slides 11, 12, and 17])
Claim(s) 29-30 and 32 is rejected under 35 U.S.C. 103 as being unpatentable over Marinescu in view of Farrell in view of De Gruijl et al. (Pub. No. US2015/0007189; hereinafter De Gruijl).
Regarding claim 29, Marinescu in view of Farrell does not disclose the following:
further comprising: 
displaying, in an interface for the virtual computing service, the credit balance accumulated for the compute instance 
De Gruijl teaches display, in an interface [0103] for the virtual compute service [Abstract], the credit balance accumulated [0048, 0090] for the computing instance [0054-0055; FIG. 5, All Elements], e.g. “During this period, as represented in graph 500b, the first channel steadily consumes credits allocated to it (as represented by curve 540), its credits dropping below a limit 542 until a threshold credit deficit is hit (e.g., at 545) or a threshold credit potential (as illustrated by point 555 of curve 550) of the second channel is hit” [0055]. 
Evidence of accumulated credit balance is listed below: 
“Credit-based arbitration can be utilized and credit counters 315 for each of the requesters can keep track of actual accumulated service provided to each port (e.g., through the available credits for each requester), and update the credit counts for each requester at each cycle to accommodate for the use of credits during the cycle and the assignment of new credits, etc.” [0048])
This displaying feature taught by De Gruijl is applicable to the credit balance accumulated by Marinescu in view of Farrell.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marinescu in view of Farrell with the teachings of De Gruijl. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “Indeed, from t1 to t3, the second channel may be granted and consume service in excess of the guaranteed rate 525, while at other times enjoying less service (e.g., up to t1). However, each of the first and second channels, after a particular period (e.g., t4) may both have consumed the requisite amount of service in accordance with their respective service rates.” [0055 – De Gruijl].
Regarding claim 30, Marinescu in view of Farrell in view of De Gruijl discloses the following: 
further comprising displaying, in the interface for the virtual comput[[e]]ing service, a credit usage recorded for the compute instance by the virtual computing service over time in addition to the resource credit balance.  
(De Gruijl teaches that the virtual computing service is further configured to display, in the interface [0103] for the virtual compute service [Abstract], a resource credit usage recorded for the compute instance by the virtual computing service over time, e.g. “During this period, as represented in graph 500b, the first channel steadily consumes credits allocated to it (as represented by curve 540), its credits dropping below a limit 542 until a threshold credit deficit is hit (e.g., at 545) or a threshold credit potential (as illustrated by point 555 of curve 550) of the second channel is hit” [0055], in addition to the resource credit balance [0054-0055; FIG. 5, All Elements])
This teaching of De Gruijl is applicable with respect to displaying a resource credit usage for the compute instance of Marinescu in view of Farrell.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marinescu in view of Farrell with the teachings of De Gruijl. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been to display a state of a system “consuming all of the available bandwidth 505 up until time t0. During this period, as represented in graph 500b, the first channel steadily consumes credits allocated to it” [0055 – De Gruijl].
Regarding claim 32, Marinescu in view of Farrell in view of De Gruijl disclose the following: 
wherein the credit balance accumulated for the compute instance is displayed as a graph over time.  
(De Gruijl teaches that the credit balance accumulated for the compute instance [0048, 0090] is displayed as a graph over time [0054-0055; FIG. 5, All Elements], e.g. “During this period, as represented or a threshold credit potential (as illustrated by point 555 of curve 550) of the second channel is hit” [0055]. 
Evidence of accumulated credit balance is listed below: 
“Credit-based arbitration can be utilized and credit counters 315 for each of the requesters can keep track of actual accumulated service provided to each port (e.g., through the available credits for each requester), and update the credit counts for each requester at each cycle to accommodate for the use of credits during the cycle and the assignment of new credits, etc.” [0048])
This teaching of De Gruijl is applicable with respect to resource credits accumulated in disclosures of Marinescu in view of Farrell.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marinescu in view of Farrell with the teachings of De Gruijl. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been to represent “the priority policy applied to the arbitration of the two requesters, as represented by curve 530”, whereby “the first channel begins by consuming all of the available bandwidth 505 up until time t0. During this period, as represented in graph 500b, the first channel steadily consumes credits allocated to it (as represented by curve 540), its credits dropping below a limit 542 until a threshold credit deficit is hit (e.g., at 545) or a threshold credit potential (as illustrated by point 555 of curve 550) of the second channel is hit” [0055 – De Gruijl].
Claim(s) 31 is rejected under 35 U.S.C. 103 as being unpatentable over Marinescu in view of Farrell in view of Dawson et al. (Pub. No. US2011/0145413) in view of Van Steenbergen et al. (Pub. No. US2010/0005532; hereinafter Van Steenbergen).
Regarding claim 31, Marinescu in view of Farrell does not disclose the following: 
comprising: 
monitoring the credit balance accumulated for the compute instance; 
Nonetheless, this feature would have been made obvious, as evidenced by Dawson.
(Dawson teaches monitoring/tracking [0061-0062] the credit balance accumulated for the compute instance [0056, 0061] – see evidence of the monitoring below: 
“The fair-share algorithm calculates the number of cycles that Provider-2 76B has used for the inter-Cloud resource sharing and adds these credits to an accounting system to track the ebb and flow between resource pool sharing” [0061]
“track the credits/debits for Cloud resources” [0062])
This prior art element of Dawson can be combined with the disclosed credit balance and compute instance of Marinescu in view of Farrell.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marinescu in view of Farrell with the teachings of Dawson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been to “generate credits that may be used for access to another Cloud service provider or the credits could be turned in for currency” [0057 – Dawson].

However, Marinescu in view of Farrell in view of Dawson does not disclose the following:
(1)	based, at least in part, on the monitoring, detecting an alarm event for the compute instance; and
(2)	in response to detecting the alarm event, providing a notification of the alarm event for the compute instance.  
Nonetheless, this feature would have been made obvious, as evidenced by Van Steenbergen.
(1) (Van Steenbergen teaches based, at least in part, on the monitoring, detect an alarm event for the compute instance [0060, 0067], e.g. “At a certain time, the credit value of the program has decreased to the level of the predetermined threshold. CPU manager 208 then preventing the further execution of the program by instructing scheduler 202 to halt supplying of threads associated with this program. This can be done in a variety of manners, e.g., abruptly or gradually. The abrupt halting may occur at the moment that the credit value has reached the predetermined threshold or has dropped below the predetermined threshold for the first time at the Processor Explorer update. The gradual halting may include notifying the user of the program, through an auditory signal via the system's loudspeakers (not shown) or a visual signal via display monitor 113, well of advance of his/her credit value approaching the predetermined threshold or gradually reducing the level of QoS” [0060])
(2) (Van Steenbergen teaches, in response to detecting the alarm event, providing a notification of the alarm event of the virtual compute instance [0060, 0067-0069], e.g. “If the credit is not higher than the threshold, the specific software application is closed in a step 406 and the user is notified of this in a step 408, e.g., via a message displayed on display monitor 113” [0069])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marinescu in view of Farrell in view of Dawson with the teachings of Van Steenbergen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the well-known technique of Van Steenbergen with respect to programs running for a compute instance of Marinescu in view of Farrell in view of Dawson.
The motivation would have been to use this technique so “that therefore the user is barred from using this application” [0069 – Van Steenbergen].
Claim(s) 34 is rejected under 35 U.S.C. 103 as being unpatentable over Marinescu in view of Farrell in view of Rehman (Pub. No. US2013/0103640; hereinafter Rehman).
Regarding claim 34 , Marinescu in view of Farrell does not disclose the following: 
further comprising: 
displaying, in the interface for the virtual computing service, a different credit balance usage metric recorded for a different resource for the compute instance responsive to a selection of a user interface element.  
(Rehman teaches displaying, in the interface for the virtual computing service, a different credit balance usage metric recorded for a different resource for the compute instance, which represented information previous defined and now presented for a different resource for the compute instance [0038] responsive to a selection of a graphical user interface element [0038; FIGS. 4-7], e.g. “the tabbed interface display 404 includes radio buttons 518, 520 adapted to allow the user to indicate whether consumption of the identified resource can exceed the maximum quantity over the monitoring period (if a monitoring period is specified) along with radio buttons 522, 524 adapted to allow the user to indicate whether failure to consume the maximum quantity of the identified resource over the monitoring period can be credited to” [0038]) 
It would be beneficial to apply the displaying step of Rehman for the different credit balance of Marinescu in view of Farrell.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marinescu in view of Farrell with the teachings of Rehman. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been to benefit from “tabbed interface display 404 illustrated by FIG. 5” [0038 – Rehman].
Claim(s) 35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Marinescu et al. (NPL titled “Cloud Infrastructure”; hereinafter Marinescu) in view of Farrell et al. (Pub. No. US2006/0174247; hereinafter Farrell.
Regarding claim 35, Marinescu discloses the following: 
(Currently amended) One or more non-transitory, computer-readable storage media storing program instructions that when executed on or across one or more computing devices cause the one or more computing devices to implement: 
accumulating a credit balance for a compute instance hosted by a virtual computing service over time, wherein the compute instance accrues credits in the credit balance when a number of credits provided a fixed rate exceeds a number of credits consumed by the compute instance, wherein accumulated credits are used by the compute instance to increase utilization for the compute instance above a baseline utilization guarantee for the compute instance; [[and]] 
(Marinescu discloses a step to accumulate a credit balance, e.g. “CPU Credits”, for a compute instance hosted by the virtual computing service over time [Slide 17], wherein the compute instance accrues credits in the credit balance when a number of credits provided at a fixed rate exceeds a number of credits consumed by the compute instance, e.g. “Each T2 instance receives CPU Credits continuously at a set rate depending on the instance size. T2 instances accrue CPU Credits when they are idle, and use CPU credits when they are active” [Slide 17], wherein accumulated credits are used by the compute instance to increase utilization for the compute instance above a baseline utilization guarantee for the compute instance, e.g. “Burstable CPU, governed by CPU Credits, and consistent baseline performance” [Slide 17])

However, Marinescu does not disclose the following:
(1)	receiving a work request that requires increased utilization above the baseline utilization guarantee for the compute instance;  
(2)	utilizing accumulated credit from the credit balance to perform the work request; and 
(3)	updating the credit balance to deduct the accumulated credit utilized to perform the work request from the accumulated credit balance 
Nonetheless, this feature would have been made obvious, as evidenced by Farrell.
(1) (Farrell discloses receiving a work request, e.g. “the hypervisor 46 may intercept requests for resources from operating systems 50, 56, 57 to globally share and allocate them” [0025], that requires increased utilization above the baseline utilization guarantee – see burst mode [0009] – for the compute instance [0037], e.g. “the processor 12 in FIG. 4 is operating in burst mode. The processor 12 may thus exceed a capped, predetermined limit for a given interval 116. For instance, processor utilization may exceed the artificial constraint limitation during the interval 116 to dynamically respond to a processor intensive and time critical task. Put another way, usage 120 of the interval 116 exceeds the normal twenty-five percent usage limit of an interval to accommodate a need” [0037])
(2) (Farrell discloses utilizing accumulated credit from the credit balance from the ledger [0047, 0051], e.g. “Processor usage at block 164 may include exceeding the normal predetermined limit while in unrestricted mode. For example, the hypervisor 46 may allow eight processing units of usage at block 164, even though the normal capped, predetermined limit for an interval is only two processing units” [0051], to perform the work request [0047], e.g. “the ledger 53 having a positive balance blocks 142 or 144 may carry forward the credit in the ledger 53. While thus operating in burst mode, the hypervisor 46 may determine at block 148 of FIG. 5 whether a burst is needed to handle a task. As discussed herein, the burst mode tasking dispatching queue 52 may include a list of eligible tasks. Such tasks eligible for burst mode operation typically comprise processor intensive tasks having strict time constraints” [0047])
(3) (Farrell discloses updating the credit balance to deduct the accumulated credit [0052] utilized to perform the work request from the accumulated credit balance [0051], e.g. “The hypervisor 46 decrements the ledger 53 at block 168 according to the processor usage at block 164. While blocks 164 dynamic leger updating” [0052])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marinescu with the teachings of Farrell. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale D.  Applying a known technique to a known method ready for improvement to yield predictable results. 
The following citation of Farrell is an exemplary result: “the resultant ledger balance of negative eight will have two processing units (corresponding to the new interval allocation) added to it at block 170 for a total of negative six processing units” [0053 - Farrell]. 
The expected improvement for using these techniques would have been a system capable “to achieve balance without more severe restrictions” [0056 – Farrell] and furthermore “processes consistent with the invention may apply at the partition level, i.e., capped and uncapped partitions. For any time interval, a partition may have access to a maximum of, for instance, twenty-five percent of the processor. In an uncapped partition, the partition will be guaranteed to at least twenty-five percent of the partition if it needs it. An uncapped partition may steal cycles from other partitions running on the processor if the processors are not utilizing the processor during their designated slots. The partition is capped over the ledger interval, but uncapped during the interval. This ledger interval can fluctuate is size, depending upon the type of activity performed. If the processor is in long burst (indicative of a involved and time-critical task), the ledger interval will grow in size. If the processor is in short burst or is performing batch processing, the ledger interval will shrink relatively in size” [0058 – Farrell].
Regarding claim 40, Marinescu in view of Farrell discloses the following:
storing further instructions that when executed by the one or more computing devices cause the one or more computing devices to further implement recommending a different type of compute instance based, at least in part, on an evaluation of a recorded usage metric 
(Marinescu teaches recommending a different type of compute instance such as a T2 instance [Slide 17] based, at least in part, on an evaluation of recorded usage metric with information previously defined of the credit balance – [see Slides 11, 12, and 17])
Claim(s) 36-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Marinescu in view of Farrell in view of De Gruijl et al. (Pub. No. US2015/0007189; hereinafter De Gruijl).
Regarding claim 36, Marinescu in view of Farrell does not disclose the following: 
wherein the program instructions when executed on or across the one or more computing devices cause the one or more computing devices to further implement: displaying, in an interface for the virtual computing service, the credit balance accumulated for the compute instance.  
Nonetheless, this would have been obvious, as evidenced by De Gruijl. 
(De Gruijl teaches displaying, in an interface [0103] for the virtual compute service [Abstract], the credit balance accumulated [0048, 0090] for the computing instance [0054-0055; FIG. 5, All Elements], e.g. “During this period, as represented in graph 500b, the first channel steadily consumes credits allocated to it (as represented by curve 540), its credits dropping below a limit 542 until a threshold credit deficit is hit (e.g., at 545) or a threshold credit potential (as illustrated by point 555 of curve 550) of the second channel is hit” [0055]. 
Evidence of accumulated credit balance is listed below: 
“Credit-based arbitration can be utilized and credit counters 315 for each of the requesters can keep track of actual accumulated service provided to each port (e.g., through the available credits for each requester), and update the credit counts for each requester at each cycle to accommodate for the use of credits during the cycle and the assignment of new credits, etc.” [0048])
De Gruijl is applicable to the credit balance accumulated by Marinescu in view of Farrell.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marinescu in view of Farrell with the teachings of De Gruijl. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “Indeed, from t1 to t3, the second channel may be granted and consume service in excess of the guaranteed rate 525, while at other times enjoying less service (e.g., up to t1). However, each of the first and second channels, after a particular period (e.g., t4) may both have consumed the requisite amount of service in accordance with their respective service rates.” [0055 – De Gruijl].
Regarding claim 37, Marinescu in view of Farrell in view of De Gruijl disclose the following: 
storing further instructions that when executed on or across the one or more computing devices cause the one or more computing devices to further implement 
displaying, in the interface for the virtual comput[[e]]ing service, a credit usage recorded for the compute instance by the virtual computing service over time in addition to the resource credit balance.  
(De Gruijl teaches that the virtual computing service is further configured to display, in an interface [0103] for the virtual compute service [Abstract], a credit usage recorded for the compute instance by the virtual computing service over time, e.g. “During this period, as represented in graph 500b, the first channel steadily consumes credits allocated to it (as represented by curve 540), its credits dropping below a limit 542 until a threshold credit deficit is hit (e.g., at 545) or a threshold credit potential (as illustrated by point 555 of curve 550) of the second channel is hit” [0055], in addition to the resource credit balance [0054-0055; FIG. 5, All Elements])
De Gruijl is applicable with respect to displaying a resource credit usage for the compute instance of Marinescu in view of Farrell.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marinescu in view of Farrell with the teachings of De Gruijl. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been to display a state of a system “consuming all of the available bandwidth 505 up until time t0. During this period, as represented in graph 500b, the first channel steadily consumes credits allocated to it” [0055 – De Gruijl].
Regarding claim 39, Marinescu in view of Farrell in view of De Gruijl disclose the following: 
wherein the credit balance accumulated for the compute instance is displayed as a graph over time.  
(De Gruijl teaches that the credit balance accumulated for the compute instance [0048, 0090] is displayed as a graph over time [0054-0055; FIG. 5, All Elements], e.g. “During this period, as represented in graph 500b, the first channel steadily consumes credits allocated to it (as represented by curve 540), its credits dropping below a limit 542 until a threshold credit deficit is hit (e.g., at 545) or a threshold credit potential (as illustrated by point 555 of curve 550) of the second channel is hit” [0055]. 
Evidence of accumulated credit balance is listed below: 
“Credit-based arbitration can be utilized and credit counters 315 for each of the requesters can keep track of actual accumulated service provided to each port (e.g., through the available credits for each requester), and update the credit counts for each requester at each cycle to accommodate for the use of credits during the cycle and the assignment of new credits, etc.” [0048])
This teaching of De Gruijl is applicable with respect to resource credits accumulated in disclosures of Marinescu in view of Farrell.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marinescu in view of Farrell with the teachings of De Gruijl. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been to represent “the priority policy applied to the arbitration of the two requesters, as represented by curve 530”, whereby “the first channel begins by consuming all of the available bandwidth 505 up until time t0. During this period, as represented in graph 500b, the first channel steadily consumes credits allocated to it (as represented by curve 540), its credits dropping below a limit 542 until a threshold credit deficit is hit (e.g., at 545) or a threshold credit potential (as illustrated by point 555 of curve 550) of the second channel is hit” [0055 – De Gruijl].
Claim(s) 38 is rejected under 35 U.S.C. 103 as being unpatentable over Marinescu in view of Farrell in view of Dawson et al. (Pub. No. US2011/0145413) in view of Van Steenbergen et al. (Pub. No. US2010/0005532; hereinafter Van Steenbergen).
Regarding claim 38, Marinescu in view of Farrell does not disclose the following: 
storing further instructions that when executed by the one or more computing devices cause the one or more computing devices to further implement: 
monitoring the credit balance accumulated for the compute instance; 
Nonetheless, this feature would have been made obvious, as evidenced by Dawson.
(Dawson teaches monitoring/tracking [0061-0062] the credit balance accumulated for the compute instance [0056, 0061] – see evidence of the monitoring below: 
“The fair-share algorithm calculates the number of cycles that Provider-2 76B has used for the inter-Cloud resource sharing and adds these credits to an accounting system to track the ebb and flow between resource pool sharing” [0061]
“track the credits/debits for Cloud resources” [0062])
Dawson can be combined with the disclosed credit balance and compute instance of Marinescu in view of Farrell.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marinescu in view of Farrell with the teachings of Dawson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been to “generate credits that may be used for access to another Cloud service provider or the credits could be turned in for currency” [0057 – Dawson].

However, Marinescu in view of Farrell in view of Dawson does not disclose the following:
(1)	based, at least in part, on the monitoring, detecting an alarm event for the compute instance; and 
(2)	in response to detecting the alarm event, providing a notification of the alarm event for the virtual compute instance.  
Nonetheless, this feature would have been made obvious, as evidenced by Van Steenbergen.
(1) (Van Steenbergen teaches based, at least in part, on the monitoring, detecting an alarm event for the compute instance [0060, 0067], e.g. “At a certain time, the credit value of the program has decreased to the level of the predetermined threshold. CPU manager 208 then preventing the further execution of the program by instructing scheduler 202 to halt supplying of threads associated with this program. This can be done in a variety of manners, e.g., abruptly or gradually. The abrupt halting may occur at the moment that the credit value has reached the predetermined threshold or has dropped below the predetermined threshold for the first time at the Processor Explorer update. The gradual halting may include notifying the user of the program, through an auditory signal via the system's loudspeakers (not shown) or a visual signal via display monitor 113, well of advance of his/her credit value approaching the predetermined threshold or gradually reducing the level of QoS” [0060])
(2) (Van Steenbergen teaches, in response to detecting the alarm event, providing a notification of the alarm event of the virtual compute instance [0060, 0067-0069], e.g. “If the credit is not higher than the threshold, the specific software application is closed in a step 406 and the user is notified of this in a step 408, e.g., via a message displayed on display monitor 113” [0069])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marinescu in view of Farrell in view of Dawson with the teachings of Van Steenbergen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the well-known technique of Van Steenbergen with respect to programs running for a compute instance of Marinescu in view of Farrell in view of Dawson.
The motivation would have been to use this technique so “that therefore the user is barred from using this application” [0069 – Van Steenbergen].

Response to Amendment
Applicant’s arguments, see “REMARKS”, filed February 4, 2022, with respect to claims 21-40. Those arguments have been considered but they are moot due to a new ground(s) of rejection for claims 21-40. 
Considering the prior art of record, a new rejection has been set forth to the claims with additional disclosures/teachings of Farrell et al. (Pub. No. US2006/0174247), in order to make the claims unpatentable over 35 U.S.C. 103.
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        February 6, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199